CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee(1)(2) 3.000% InterNotes® Due April 15, 2028 3.250% InterNotes® Due October 15, 2029 Calculated in accordance with Rule 457(r) under the Securities Act of 1933. The amount in this column has been transmitted to the SEC in connection with the securities offered by means of this pricing supplement. Filed Under Rule 424(b)(3), Registration Statement No. 333-199914 Pricing Supplement Number 413 Dated Monday, April 25, 2016 (To: Prospectus Dated November 6, 2014 and Prospectus Supplement Dated November 10, 2014) CUSIP Number Principal Amount Selling Price Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking 63743FZH2 $1,930,000 100% 2.000% $1,891,400.00 Fixed 3.000% MONTHLY 04/15/2028 05/15/2016 $1.42 Yes Senior Unsecured Notes Redemption Information: Non-Callable CUSIP Number Principal Amount Selling Price Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking 63743FZJ8 $8,013,000 100% 2.150% $7,840,720.50 Fixed 3.250% MONTHLY 10/15/2029 05/15/2016 $1.53 Yes Senior Unsecured Notes Redemption Information: Non-Callable National Rural Utilities Cooperative Finance Corp Offering Dates: Monday, April 18, 2016 through Monday, April 25, 2016 Trade Date: Monday, April 25, 2016 @12:00 PM ET
